            Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                       §
BRAZOS LICENSING AND                              §
DEVELOPMENT,                                      §
                                                  §
       Plaintiff,                                 §
                                                  §    CIVIL ACTION NO. 6:20-cv-00917
v.                                                §
                                                  §          JURY TRIAL DEMANDED
HUAWEI TECHNOLOGIES CO., LTD.                     §
AND HUAWEI TECHNOLOGIES USA                       §
INC.,                                             §
                                                  §
       Defendants.                                §


               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants Huawei Technologies Co. Ltd. and Huawei Technologies USA Inc. (collectively

“Huawei” or “Defendants”) and alleges:


                                 NATURE OF THE ACTION

       1.      This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                              1
            Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 2 of 18




                                        THE PARTIES

       2.      Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas 76701.

       3.      On information and belief, Defendant Huawei Technologies Co., Ltd. is a Chinese

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business at Bantian, Longgang District, Shenzhen 518129, People’s Republic of China.

       4.      Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established place of

business at 2391 NE Interstate 410 Loop, San Antonio, Texas 78217. Huawei Technologies USA,

Inc. is authorized to do business in Texas and may be served via its registered agent, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

       5.      Defendants operate under and identify with the trade name “Huawei.” Each of the

Defendants may be referred to individually as a “Huawei Defendant” and, collectively, Defendants

may be referred to below as “Huawei” or as the “Huawei Defendants.”


                                JURISDICTION AND VENUE

       6.      This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.      This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend


                                              2
               Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 3 of 18




traditional notions of fair play and substantial justice because Huawei has established minimum

contacts with the forum. For example, on information and belief, Huawei Defendants have

committed acts of infringement in this judicial district, by among other things, selling and offering

for sale products that infringe the asserted patent, directly or through intermediaries, as alleged

herein.

          9.    Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391 and

1400(b) because Defendants have committed acts of infringement in this judicial district and have

regular and established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Defendants have sold or offered to sell the Accused Products

in this judicial district and have employees or agents that operate Huawei equipment in this judicial

district, including at 189 CR 265, Georgetown, TX 78626, 1150 S. Bell Blvd., Cedar Park, TX

78613, 1399 S A W Grimes Blvd., Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050

Rabbit Hill Rd., Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd., Round Rock, TX

78664, 4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy., Leander, TX 78641, 1101 N. Industrial Blvd., Round Rock, TX 78681, 506 McNeil

Rd., Round Rock, TX 78681, 3210 Chisholm Trail Rd., Round Rock, TX 78681, 112 Roundville

Ln., Round Rock, TX 78664, 202 Central Dr. W, Georgetown, TX 78628, 3595 E. Hwy. 29,

Georgetown, TX 78626, 1402 W Welch St., Taylor, TX 76574, 3801 Oak Ridge Dr., Round Rock,

TX 78681, 1957 Red Bud Ln. #B, Round Rock, TX 78664, 6603 S Lakewood Dr., Georgetown,

TX 78633, 500 W Front, Hutto, TX 78634.




                                               3
             Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 4 of 18




                                  COUNT ONE - INFRINGEMENT OF
                                     U.S. PATENT NO. 7,423,962

       10.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       11.     On September 9, 2008, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,423,962 (“the ’962 Patent”), entitled “Redundancy and load

balancing in a telecommunication unit and system.” A true and correct copy of the ’962 Patent is

attached as Exhibit A to this Complaint.

       12.     Brazos is the owner of all rights, title, and interest in and to the ’962 Patent,

including the right to assert all causes of action arising under the ’962 Patent and the right to any

remedies for the infringement of the ’962 Patent.

       13.     Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the United

States, including within this judicial district, products such as, but not limited to, Huawei Devices

with Hot Standby feature (collectively, the “Accused Products”).

       14.     The Accused Products include, but are not limited to, but not limited to USG6000

Series Firewall.

       15.     Huawei provides the USG6000 Series Next-Generation Firewall (NGFW) Module,

which implements in-depth detection on applications and contents to enhance network security.

NGFW uses Intelligent Awareness Engine (IAE) for all security functions to scan the packets once

and extract all necessary data.




                                               4
             Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 5 of 18




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000


       16.     Huawei NGFW provides High Availability features like Hot Standby, which

ensures service continuation even if a device fails. The Hot Standby function enables switchover

to a redundant standby device in case of a fault to ensure service continuity. In this deployment,

two NGFWs (a first and a second parallel physical cluster nodes) are deployed to enhance system

availability. If one NGFW fails, the other NGFW takes over the service responsibilities, ensuring

service continuity (first cluster node is configured to serve as a redundancy unit to the second

cluster node and vice versa). The Host Standby has two working modes: Active/Standby mode

and Load-Balancing mode.




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000




                                              5
             Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 6 of 18




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000


       17.    In active/standby mode of Hot Standby, one of the NGFW is in an active state, and

the other NGFW is in the Standby state. In regular operation, the active NGFW unit processes all

the traffic (i.e. physical cluster nodes capable of transmitting data), and the redundant NGFW

remains in Standby mode. If a fault occurs on active NGFW, the traffic is switched over to the

redundant NGFW which was in the Standby mode.




                                             6
             Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 7 of 18




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000

       18.     Huawei NGFW can work in Active/Standby mode for High Availability. Each

NGFW belongs to two VRRP Group Management Protocol (VGMP) Groups (logical nodes in the

first and second cluster node), which are active group and standby group. When there is a fault in

the active NGFW, the active NGFW and standby NGFW exchange their respective states.

Likewise, the active group on the previously active NGFW switches to standby state and the

standby group on the previously standby NGFW switches to the active state.




                                              7
          Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 8 of 18




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000




                                       8
             Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 9 of 18




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000

       19.    Active/Standby mode, active and standby groups on active and standby NGFW

respectively, becomes load allocation alternatives. The active group (a first logical node of the

load allocation alternative which is active) resides in the active NGFW (first cluster node). The

standby group (a second logical node of the load allocation alternative which is standby) is

provided in the standby NGFW (second cluster node).




                                             9
          Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 10 of 18




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000




                                       10
             Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 11 of 18




       20.     The Huawei NGFW is able to work in Active mode or Standby mode. When active

NGFW malfunctions and there is a fault in the active NGFW (cluster node), then a switchover of

the active and standby groups (switchover of the load allocation alternatives) is performed to

provide high availability.

       21.     The active group (the active logical node) is provided in the active NGFW (the

faulty cluster node). The active group on the active NGFW switches to standby state, and the

corresponding standby group on the standby NGFW switches to the active state (changing the

logical nodes from standby to active and the active logical nodes to standby).




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000



                                              11
          Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 12 of 18




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000




                                       12
             Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 13 of 18




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000

       22.     The fault and the corresponding switchover is not visible outside the network

element, to maintain service continuity. Likewise, the active and standby group (load allocation

alternative) on both sides of the two NGFW forms VRRP groups wherein each VRRP group have

a specific virtual IP address. Network elements that are directly connected to each NGFW are

configured with the corresponding virtual IP address such that the network elements continue to

remain functional in case of a fault, and these network elements are unaware of the fault. Based

on this virtual IP address, data is received and forwarded further in the network.




                                               13
          Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 14 of 18




        Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000




                                       14
             Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 15 of 18




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC100
0047749&partNo=3001&mid=SUPE_DOC&_t=1583214451000

       23.     In view of preceding paragraphs, each and every element of at least claim 9 of the

’962 Patent is found in the Accused Products.

       24.     Huawei has and continues to directly infringe at least one claim of the ’962 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States, including within this judicial district,

without the authority of Brazos.




                                                15
              Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 16 of 18




       25.      Huawei has received notice and actual or constructive knowledge of the ’962 Patent

since at least the date of service of this Complaint.

       26.      Since at least the date of service of this Complaint, through its actions, Huawei has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’962 Patent throughout the United States, including within this judicial district, by,

among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

                https://download.huawei.com/edownload/e/download.do?actionFlag=downloa
                 d&nid=EDOC1000047749&partNo=3001&mid=SUPE_DOC&_t=15832144
                 51000


       27.      Since at least the date of service of this Complaint, through its actions, Huawei has

contributed to the infringement of the ’962 Patent by having others sell, offer for sale, or use the

Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’962 Patent. The Accused Products are

especially made or adapted for infringing the ’962 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ’962 Patent.

                                         JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:



                                                16
      Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 17 of 18




(A)     Enter judgment that Huawei infringes one or more claims of the ’962 Patent literally

        and/or under the doctrine of equivalents;

(B)     Enter judgment that Huawei has induced infringement and continues to induce

        infringement of one or more claims of the ’962 Patent;

(C)     Enter judgment that Huawei has contributed to and continues to contribute to the

        infringement of one or more claims of the ’962 Patent;

(D)     Award Brazos damages, to be paid by Huawei in an amount adequate to

        compensate Brazos for such damages, together with pre-judgment and post-

        judgment interest for the infringement by Huawei of the ’962 Patent through the

        date such judgment is entered in accordance with 35 U.S.C. §284, and increase such

        award by up to three times the amount found or assessed in accordance with 35

        U.S.C. §284;

(E)     Declare   this   case   exceptional    pursuant    to    35   U.S.C.   §285;    and

(F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

        additional relief as is deemed appropriate by this Court.




                                       17
           Case 6:20-cv-00917 Document 1 Filed 10/02/20 Page 18 of 18




Dated: October 2, 2020               Respectfully submitted,

                                     /s/ James L. Etheridge
                                     James L. Etheridge
                                     Texas State Bar No. 24059147
                                     Ryan S. Loveless
                                     Texas State Bar No. 24036997
                                     Travis L. Richins
                                     Texas State Bar No. 24061296
                                     Brett A. Mangrum
                                     Texas State Bar No. 24065671
                                     Jeffrey Huang
                                     ETHERIDGE LAW GROUP, PLLC
                                     2600 E. Southlake Blvd., Suite 120 / 324
                                     Southlake, Texas 76092
                                     Telephone: (817) 470-7249
                                     Facsimile: (817) 887-5950
                                     Jim@EtheridgeLaw.com
                                     Ryan@EtheridgeLaw.com
                                     Travis@EtheridgeLaw.com
                                     Brett@EtheridgeLaw.com
                                     JeffH@EtheridgeLaw.com

                                     COUNSEL FOR PLAINTIFF




                                     18
